FIFTH DIVISION
                                 REESE, P. J.,
                             MARKLE and COLVIN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                    September 9, 2020



In the Court of Appeals of Georgia
 A20A1353. WRIGHT v. THE STATE.

      REESE, Presiding Judge.

      A Haralson County jury found Ashley Wright (“the Appellant”) guilty of one

count each of burglary in the first degree and criminal trespass.1 The Appellant seeks

review of the denial of her motion for new trial, arguing that the trial court abused its

discretion by not appointing her new counsel and in finding that she made a knowing,

intelligent, and voluntary waiver of her right to counsel. For the reasons set forth

infra, we affirm.

      Viewed in the light most favorable to the jury’s verdict,2 the record shows the

following facts. On or about June 26, 2016, Andrew Chandler and a friend traveled


      1
          See OCGA §§ 16-7-1 (b); 16-7-21 (b).
      2
          See Martin v. State, 349 Ga. App. 656, 656-657 (1) (825 SE2d 227) (2019).
to the home of A. C., the victim. They looked around, and after noticing that no one

was there, broke a window in the home and removed various electronics. They left

A. C.’s home and walked to the home of Chandler’s uncle where the Appellant lived.

Chandler showed the Appellant the items he had removed from A. C.’s home and told

the Appellant that he had seen “a couple of big-screen TVs” there. At approximately

9:30 p.m. that same day, the Appellant went to A. C.’s home with Chandler and two

other men. They found a gun safe in the home and removed items including guns and

laptops.

      During the investigation of the incident, the Tallapoosa Police Department

obtained a search warrant for the Appellant’s home. While executing the search, the

police found items that had been reported missing from A. C.’s home, including guns,

jewelry, money, clothing, and shoes. At trial, Chandler testified that he, the Appellant,

and two men had gone into A. C.’s home and removed items from the house.

      Following her conviction, the Appellant, through appellate counsel, filed a

motion for new trial. After a hearing, the trial court denied the Appellant’s motion,

and this appeal followed.

             The Sixth Amendment guarantees effective assistance of counsel,
      not preferred counsel or counsel with whom a meaningful relationship


                                           2
       can be established. An indigent defendant is not entitled to have [her]
       appointed counsel discharged unless [s]he can demonstrate justifiable
       dissatisfaction with counsel, such as conflict of interest, an
       irreconcilable conflict, or a complete breakdown in communication
       between counsel and client. Where a defendant does not have a good
       reason for discharging [her] court-appointed attorney, the trial court
       does not err in requiring [her] to choose between representation by that
       attorney and proceeding pro se. We evaluate a trial court’s decision
       regarding whether to appoint new trial counsel for an indigent defendant
       under an abuse of discretion standard.3


With these guiding principles in mind, we turn now to the Appellant’s specific claims

of error.

       1. The Appellant argues that the trial court abused its discretion by not

appointing her another attorney after she showed there was a lack of communication

and a conflict with her trial attorney. We disagree.

       The record shows that the trial court addressed the Appellant’s concerns about

her court-appointed attorney at two pre-trial hearings, the first on October 8, 2018,

and the second on October 22, 2018. At the October 8 hearing, trial counsel told the

trial court that he had been appointed to represent the Appellant on August 19, 2016.


       3
         Holsey v. State, 291 Ga. App. 216, 218-219 (2) (661 SE2d 621) (2008)
(citations and punctuation omitted).

                                          3
He had represented her on another case, and bench warrants had been issued against

her in this case “a couple of times[.]” He further stated that he had “attempted over

the last two years to meet with [the Appellant] and speak with her about the case. She

has changed phone numbers three times. My phone number is the same. I am very

easy to find. I have yet to be able to sit down and actually talk to her about this case.”

Trial counsel informed the trial court that the Appellant was incarcerated in Carroll

County, and that on October 7, 2018, he had visited her in jail.

      At the hearing, the Appellant told the trial court that “[o]n numerous occasions

[she had] texted and called [trial counsel] and he [did not] return [her] calls.” She

requested another attorney because “he [was] not representing [her]” and trial counsel

had failed to help her “at all.” When the trial court asked the Appellant if she had

evidence that she wrote trial counsel or had communicated with him by phone, the

Appellant responded, “I don’t.” Further, the Appellant admitted that she had spoken

to trial counsel when he called her at her grandmother’s home.

      At the hearing on October 22, trial counsel told the trial court that he did not

see any “legal issue[ ]” with the search warrants that had been granted and that he had

told the Appellant that it was “not [his] job to file frivolous motions before the [trial

c]ourt.” In its order denying the Appellant’s motion for new trial, the trial court found

                                            4
that at the pre-trial hearings, the Appellant had not been “able to provide any

information to show that she communicated with her appointed legal counsel and

[that] he failed to respond to her.”

      “A breakdown in communication between a defendant and his counsel must be

extreme before it mandates that the trial court remove appointed counsel.”4 It follows

that “tension in the attorney-client relationship, disagreements over trial strategy, and

a general loss of confidence or trust in counsel are insufficient, without more, to

demonstrate the type of complete breakdown in communication necessary to mandate

the removal of counsel from the case.”5

      Here, sitting as the fact finder, the trial court could disbelieve the Appellant’s

explanation and rely on the statements proffered by trial counsel regarding their

communications and interactions.6 Also, the Appellant did not provide any evidence

of her written or telephonic attempts to reach trial counsel. Consequently, the trial




      4
       Mason v. State, 325 Ga. App. 609, 615 (2) (b) (754 SE2d 397) (2014)
(emphasis omitted).
      5
          Id.
      6
          See LaGon v. State, 334 Ga. App. 14, 18 (1) (778 SE2d 32) (2015).

                                           5
court did not abuse its discretion in denying her request for new court-appointed

counsel.

      2. The Appellant argues that she did not knowingly, intelligently, and

voluntarily waive her right to be represented by counsel. We disagree.

               Although a criminal defendant has a Sixth Amendment right to
      assistance of counsel at trial, the defendant also has the constitutional
      right to represent [her]self, as long as [s]he voluntarily, knowingly, and
      intelligently elects to waive the right to counsel. To establish a valid
      waiver, the trial court must apprise the defendant of the dangers and
      disadvantages inherent in representing [her]self so that the record will
      show that [s]he knows what he is doing and [her] choice is made with
      eyes open.7


It follows that “[a] defendant’s waiver of [her] right to counsel is valid if the record

reflects that the defendant was made aware of the dangers of self-representation and

nevertheless made a knowing and intelligent waiver.”8

               It is not required that the trial court probe the defendant’s case and
      advise the defendant as to legal strategies to ensure that a waiver is
      intelligently made. Indeed, the defendant’s technical legal knowledge is


      7
         Renfro v. State, 348 Ga. App. 615, 616-617 (2) (824 SE2d 75) (2019)
(citations and punctuation omitted).
      8
          Id. at 617 (2) (citation and punctuation omitted).

                                             6
      irrelevant to the question of whether [s]he validly waives his right to be
      represented by counsel. The test is not whether the accused is capable
      of good lawyering, but whether [s]he knowingly and intelligently waives
      [her] right to counsel. Although the State has the burden of showing that
      a defendant received sufficient information and guidance from the trial
      court to make a knowing and intelligent waiver of the right to trial
      counsel, a trial court’s ruling on this issue is reviewed only for an abuse
      of discretion.9


      The record shows that at the October 22 hearing, the trial court conducted a

Faretta10 colloquy with the Appellant. The trial court began the hearing by asking the

Appellant a series of questions, regarding the number of years of school she had

completed and her ability to read, write, and understand or speak English. The

Appellant responded that she had completed the 11th grade and that she could read,

write, speak, and understand English. After stating to the trial court that the search of


      9
          Renfro, 348 Ga. App. at 617 (2) (citations and punctuation omitted).
      10
         See Faretta v. California, 422 U. S. 806 (95 SCt 2525, 45 LE2d 562) (1975);
State v. Evans, 285 Ga. 67, 68 (673 SE2d 243) (2008) (“[B]oth the federal and state
constitutions guarantee a criminal defendant the right to self-representation. To be
valid, a defendant’s waiver of [her] right to be represented by counsel must be
knowingly and intelligently made. Under Faretta the trial court must apprise the
defendant of the dangers and disadvantages inherent in representing [her]self so that
the record will establish that [s]he knows what [s]he is doing and [her] choice is made
with eyes open.”) (citations and punctuation omitted).


                                           7
her family home was illegal to which the trial court responded that trial counsel had

“decision-making authority” as to what motions should be filed, the Appellant asked

if she could “just throw [her]self at the mercy . . . of the [trial c]ourt[.]”

       The trial court explained that the Appellant could enter a blind plea “in which

there [would be] no [sentencing] recommendation.” The Appellant responded that she

had “a son at home,” and she had already served seven and a half years on a prior

conviction. The trial court advised the Appellant that she would have to make a

decision regarding whether she wanted to go to trial. The Appellant asked if her

bench warrant for failing to appear could be “dropped” so that she could go to her

mother’s home and spend time with her family. The trial court denied the Appellant’s

request, explaining that when the Appellant failed to appear, there was a jury waiting

for her and “[she] did not show up[.]” The trial court continued with the Faretta

hearing and asked the Appellant if she understood “that self-representation may be

bad for you, may be a detriment to you. It may hurt you.” The Appellant responded:

“Yes, sir.” The trial court continued: “Do you understand that you are entitled to no

special treatment by the [trial c]ourt if you [re]present yourself?”

       [A by the Appellant]: Yes, sir.



                                            8
[Q by the trial court]: Do you understand that you must follow all of the
technical rules and substantive law, criminal procedure, and evidence for
making motions, objection, and presentation, jury selection, and
arguments even if you do not know how those rules apply; do you
understand that?
[A]: Yes, sir.
[Q:] Do you understand that you will have to abide by the same rules
that it took years for lawyers to learn?
[A:] Yes, sir.
[Q]: Do you understand that if you represent yourself you are assuming
full responsibility for your defense?
[A:] Yes, sir.
[Q]: Do you understand that you may miss important defenses to the
case because of your lack of knowledge of the law?
[A]: Yes, sir.
[Q]: Do you understand that even if you have some knowledge of the
law you will lose the benefit of an independent perspective of an
attorney in analyzing, reviewing, and presenting this case in its most
effective way?
[A]: Yes, sir.
[Q]: Do you understand if you are found guilty you may not be able to
present the case in a manner to obtain the most favorable sentence?
[A]: Yes, sir.
[Q:] Do you understand that if you are in custody, which you are, your
access to the district attorney will be reduced making it . . . more
difficult to defend yourself because you will have less of a chance to
work out a favorable resolution?

                                    9
[A]: Yes, sir.
[Q]: Do you understand that the prosecution will be represented by an
experienced and skilled attorney? In fact, he is the district attorney of
the county; do you understand that?
[A]: Yes, sir.
[Q]: Do you understand that the prosecution’s attorney will treat you just
as he would treat any other attorney? The prosecutor will not go easy on
you just because you represent yourself; do you understand that?
[A]: Yes, sir.
[Q]: Do you understand that you will not receive any special treatment
or help from the [trial c]ourt?
[A]: Yes, sir.
[Q]: Do you understand that if you behave in a disruptive manner in the
courtroom the [trial c]ourt can terminate your self-representation?
[A]: Yes, sir.
[Q]: Do you understand if you get convicted you cannot claim your own
incompetency as a basis for an appeal?
[A]: Yes, sir.
[Q]: Do you understand that you will not be give any extra time for
preparing the case for trial simply because you are representing
yourself?
[A]: Yes, sir.
[Q]: If you are incarcerated, which you are, do you understand that your
ability to investigate, research, and prepare your defense will be severely
limited?
[A]: Yes, sir.



                                    10
      [Q]: Do you understand that if you have a lawyer[,] the lawyer would
      not be subject to those limitations?


      At this juncture in the hearing, trial counsel stated that the Appellant told him

that she wanted to “take [a] plea instead of finishing the colloquy.” When questioned

as to the type of plea, the Appellant responded: “A blind plea would be okay.”

      The trial court conducted a plea hearing during which the prosecutor

questioned the Appellant about entering a plea. During questioning by the prosecutor,

the Appellant stated “I think I just want to do the trial.” After trial counsel confirmed

with the Appellant that she wanted to go to trial, trial counsel asked the trial court to

continue with the Faretta hearing. The trial court asked the Appellant if she wanted

trial counsel to represent her, to which she responded: “Can I get another attorney?”

The trial court denied her request, stating that the Appellant had not provided

“sufficient reason” to obtain another attorney. The trial court paused the proceedings,

then continued with the Faretta hearing. After informing the Appellant that she had

the right to the effective assistance of counsel and that an attorney would be

appointed to her if she could not afford one, the trial court asked her a series of

questions about her understanding of the role of an attorney during a trial. The




                                           11
Appellant responded affirmatively to the trial court’s questions as to whether she

understood the charges against her and the maximum penalty if convicted.

      When asked if she gave up her constitutional right to have an attorney represent

her, the Appellant responded: “No. I’m not waiving that right.” The trial court asked

the Appellant if she wanted trial counsel to represent her during trial and she

responded: “I do.” At that point, the trial court found that the Appellant had made a

“knowing[ ] and intelligent[ ] and voluntary decision to have counsel represent her

in this trial.” The Appellant responded that she would “just represent herself.” The

trial court responded: “I’m confused.” The following colloquy ensued:

      [A by the Appellant]: I changed my mind.
                                 ...
      [Q]: Do you specifically waive your right to have a lawyer represent you
      in this case?
      [A]: Yes.
      [Q]: Do you understand that?
      [A]: Yes, sir.
      [Q]: Do you know what that means?
      [A]: I do.
      [Q]: After all of that questioning and everything you still want to
      represent yourself; is that correct?
      [A]: That’s correct.



                                         12
      [Q]: All right[, t]he [trial c]ourt has advised the [Appellant] with the
      charges against her, the consequences that she faces if found guilty, the
      advantages of being represented by a lawyer, the disadvantages of self-
      representation. The [trial c]ourt has inquired into [the Appellant’s]
      background, training, education, and mental state. The [trial c]ourt finds
      that [the Appellant] has made a knowing[ ] and intelligent[ ]and
      voluntary waiver of the right to counsel and is hereby granted the
      opportunity to represent herself.

The trial court then granted trial counsel’s motion to withdraw from the case. The jury

trial commenced the following morning without objection from the Appellant, and

the Appellant represented herself throughout the entire trial.

      This Court has utilized a six-part test to determine if a defendant validly chose

to proceed pro se, specifically:

      such waiver must be made with an apprehension of [1] the nature of the
      charges, [2] the statutory offenses included within them, [3] the range of
      allowable punishments thereunder, [4] possible defenses to the charges
      and [5] circumstances in mitigation thereof, and [6] all other facts
      essential to a broad understanding of the matter.11


The Georgia Supreme Court has stated that although it “would be helpful” if the trial

court made all the inquires outlined in the six-part test, “it is not incumbent upon a

      11
       McDaniel v. State, 327 Ga. App. 673, 675 (1) (761 SE2d 82) (2014) (citation
and punctuation omitted).

                                          13
trial court to ask each of the questions[.] The record need only reflect that the accused

was made aware of the dangers of self-representation and nevertheless made a

knowing and intelligent waiver.”12 “Nor is it required that the trial court probe the

defendant’s case and advise the defendant as to legal strategies to ensure that a waiver

is intelligently made. Indeed, the defendant’s ‘technical legal knowledge’ is irrelevant

to the question of whether [s]he validly waives [her] right to be represented by

counsel.”13 “The test is not whether the accused is capable of good lawyering — but

whether [s]he knowingly and intelligently waives [her] right to counsel.”14

      Based on the foregoing, the trial court conducted a thorough Faretta hearing

and permitted the Appellant to seek clarification and respond to the trial court’s

questions.15 The trial court discussed the nature of the charges against the Appellant,


      12
         Wayne v. State, 269 Ga. 36, 38 (2) (495 SE2d 34) (1998) (defendant made
a knowing, intelligent, and voluntary waiver of his right to counsel after he expressed
dissatisfaction to the trial court about his court-appointed counsel, he made repeated
requests for self-representation, and the trial court repeatedly informed the defendant
about the dangers of representing himself); see also Evans, 285 Ga. at 68-69.
      13
           Evans, 285 Ga. at 69.
      14
           Wayne, 269 Ga. at 38 (2).
      15
          See Simpson v. State, 238 Ga. App. 109, 112 (1) (517 SE2d 830) (1999)
(“Intelligent waiver and foolishness are not mutually exclusive, and a defendant’s
right to counsel does not include the right to manipulate, whether consciously or

                                           14
including the statutory charges within the offenses as well as the range of possible

punishments, and the dangers of self-representation.16 Consequently, the trial court

did not abuse its discretion in finding that prior to the start of her trial, the Appellant

“chose to represent herself at trial and that her selection was done knowingly, freely[,]

and intelligently.”17 Therefore, the Appellant’s argument with regard to her second

enumerated error is without merit.

       Judgment affirmed. Markle and Colvin, JJ., concur.




capriciously, the state’s attempt in good course to prosecute [her] for the offense.”)
(citation and punctuation omitted).
       16
            See Wayne, 269 Ga. at 38 (2).
       17
         Cf. McDonald v. State, 296 Ga. 643, 648-649 (3) (770 SE2d 6) (2015)
(Defense counsel’s confirmation, on the record, with the defendant present, that his
client wished to continue to be represented by him showed that the defendant had
abandoned his request to represent himself.); see also Herrington v. State, 332 Ga.
App. 828, 830 (1) (775 SE2d 195) (2015) (Defendant’s colloquy with the trial court
prior to trial showed that he had changed his mind and abandoned his request to
represent himself.).

                                            15